This is an action for divorce for desertion. Assuming, without for the present deciding, that the defendant left her husband's home on June 15, 1933, without just cause, the evidence unmistakably shows that within a week she attempted a reconciliation and was willing to return to their home, but he refused in no uncertain terms to allow her to return or to thereafter live with her. It was after such refusal that she went to the house and in his absence removed some of her clothes and some silverware.
If she left without cause it was his duty to take her back when she sought in good faith to return. If she had just cause for leaving, but nevertheless was willing, in good faith, to return, it was also his duty to take her back unless she had committed *Page 106 
some act or acts justifying his refusal. The latter does not appear to be the fact, but rather the reverse. The fault or cause of their troubles appears to be that of the plaintiff.
   The petition for divorce is therefore denied and the action dismissed.